           Case 1:17-cv-10938-IT Document 115 Filed 04/27/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                            )
SREYNUON LUNN,                              )
                                            )
              Petitioner,                   ) Civil Action No. 17-cv-10938-IT
      v.                                    )
                                            )
YOLANDA SMITH, Superintendent of            )
Suffolk County House of Correction,         )
et al.,                                     )
              Respondents.                  )

             ASSENTED-TO MOTION TO AMEND THE CASE SCHEDULE

   1. On March 19, 2020, the Court entered ECF No. 112 setting forth the summary judgment
      briefing schedule. Following an extension entered on April 8, 2020 (ECF No. 114), the
      schedule, inter alia, set Petitioner’s deadline to move for summary judgment to be May 6,
      2020.

   2. On March 11, 2020, the World Health Organization announced that a rapidly spreading
      novel coronavirus, COVID-19, had developed into a global pandemic. On March 13, 2020,
      the United States declared a National Emergency concerning the COVID-19 outbreak. On
      March 23, 2020, the Commonwealth of Massachusetts issued a stay-at-home advisory and
      closed all non-essential businesses in light of COVID-19. On March 30, 2020, The United
      States District Court, District of Massachusetts postponed all jury trials and grand jury
      proceedings until May 29, 2020, and on April 14, 2020, closed all public counters to the
      public because of COVID-19.

   3. COVID-19, and remedial measures taken to combat COVID-19, have continued to
      adversely impact the parties’ normal business operations.

   4. In light of the COVID-19 public health crisis, Petitioner respectfully requests that the Court
      amend the case schedule as follows. Respondents consent.

           a. Petitioner’s motion for summary judgment shall be due May 27, 2020;

           b. Respondents’ opposition and cross-motion for summary judgment shall due July
              15, 2020;

           c. Petitioner’s opposition to Respondents’ cross motion for summary judgment and
              reply to Respondents’ opposition shall be due August 5, 2020; and

           d. Respondents’ reply to Petitioner’s opposition to the cross-motion for summary
              judgment shall be due September 3, 2020.
         Case 1:17-cv-10938-IT Document 115 Filed 04/27/20 Page 2 of 3




Dated: April 27, 2020               Respectfully submitted,

                                    By: /s/ Lindsey Sullivan
                                       Lindsey Sullivan (admitted pro hac)
                                       Vito A. Iaia
                                       Ropes & Gray LLP
                                       191 North Wacker Drive, 32nd Floor
                                       Chicago, Illinois 60606
                                       Tel: 312-845-1200
                                       lindsey.sullivan@ropesgray.com
                                       vito.iaia@ropesgray.com

                                       Matthew R. Segal (BBO # 654489)
                                       Laura Rótolo (BBO # 665247)
                                       Adriana Lafaille (BBO # 680210)
                                       American Civil Liberties Union
                                       Foundation of Massachusetts
                                       211 Congress Street, Suite 301
                                       Boston, MA 02110
                                       (617) 482-3170
                                       msegal@aclum.org
                                       lrotolo@aclum.org
                                       alafaille@aclum.org

                                       Laura Murray-Tjan (BBO # 649609)
                                       Federal Immigration Appeals Project,
                                       PLLC
                                       Six Beacon Street, Suite 900
                                       Boston, MA 02108
                                       (617) 580-1717
                                       laura@fiapboston.com

                                       Attorneys for Petitioner Sreynuon Lunn




                                       2
          Case 1:17-cv-10938-IT Document 115 Filed 04/27/20 Page 3 of 3




                            LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1, Petitioner’s counsel conferred with counsel for Respondents
on April 27, 2020 to discuss the issues raised herein. Respondents’ counsel assented to the motion.

                                                                    /s/ Vito A. Iaia
                                                                    Vito A. Iaia




                                CERTIFICATE OF SERVICE

        I, hereby certify that, on April 27, 2020, the foregoing document was filed through the
Electronic Court Filing system and a copy thereof will be sent electronically to the registered
recipients and counsel of record as identified on the Notice of Electronic Filing.



Dated: April 27, 2020
                                                                    /s/ Vito A. Iaia
                                                                    Vito A. Iaia
